COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Herman Sanders v. Naes Central, Inc. d/b/a Amtech Elevator Services

Appellate case number:    01-14-00958-CV

Trial court case number: 2012-41207

Trial court:              190th District Court of Harris County

Date motion filed:        06/30/16

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Sherry Radack
                         Acting Individually      Acting for the Court

Panel consists of: Chief Justice Radack and Justices Higley and Massengale


Date: 7/28/16